Citation Nr: 1450526	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-16 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for the claimed residuals of a right shoulder injury.  

2.  Entitlement to service connection for the claimed residuals of a left shoulder injury.

3.  Entitlement to service connection for the claimed residuals of a right knee injury.  

4.  Entitlement to service connection for the claimed residuals of a left knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to March 1982.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In August 2014, the Veteran and his spouse testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting at VA's Central Office in Washington, DC.  A transcript of his testimony is of record.  

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and he expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for the claimed residual injuries of both shoulders and both knees, suffered in a motor vehicle accident (MVA) in 1981.  The Veteran's personnel records corroborate the Veteran's account of a back injury in the line of duty during basic training.  A counseling record notes that the Veteran was injured when he fell out of a truck during the fourth week of basic training, in October 1981; however, there are no details of the claimed injuries and no treatment records from 1981 or 1982.  A March 1985 periodic examination report, prepared during a period of Army National Guard service, shows that the Veteran reported that he had stiffness in the right shoulder, and, back pain from a car accident in 1981.  The Veteran reportedly self-treated the pain.  On the corresponding Report of Medical History, the Veteran reported painful shoulder and recurrent back pain.  

The service treatment records do not show any complaints or treatment for knee pain; however, the Veteran testified at his video conference in August 2014 that he also injured his knees in the 1981 MVA.  The Veteran also testified that he was treated at a hospital for his injuries, including a reported left shoulder tear.  According to his testimony, the Veteran went to Kessler Air Force Base for knee and shoulder treatment for about three months during 1982 after the injuries, and currently sees a private physician, Dr. Bitar, who reportedly has diagnosed the Veteran with osteoarthritis.  

The record reflects that the RO attempted to obtain service treatment records from 1981 and 1982, but none were located.  A March 2000 memo from the U.S. Army Reserve Personnel Command (at 1 Reserve Way, St. Louis) indicated that the Veteran's military record was enroute to the National Archives and Records Administration in St. Louis.  In a February 2004 memo from the same address, the U.S. Army Human Resources Command indicated that the requestsed records were located, and submitted those records which included the Veteran's military and medical service records.  These records did not contain the Veteran's service treatment records (STRs) from 1981 or 1982 or treatment records from Kessler Air Force Base.  

In April 2010, the RO initiated a PIES request in an attempt to locate any service treatment records from September 1981 to March 1982.  Some additional records were received, but there are no STRs for the period from September 1981 and March 1992, and no attempts have been made to request records from Kessler Air Force Base.  The RO should take the necessary steps to request the Veteran's STRs from basic training from September 1981 to March 1982, including clinical records from Kessler Air Force Base, during, and after basic training.

The Veteran's private medical records should be obtained from Dr. Bitar and the Veteran should be afforded a VA examination to determine the current nature and likely etiology of his bilateral shoulder and bilateral knee disabilities.  Additionally, since the claims file is being returned it should be updated to include any pertinent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from the Veteran, obtain and associate with the claims file or electronic record the Veteran's private medical records from Dr. Bitar and any other private doctor who has treated him for shoulder and knee pain.

2.  Obtain all VA treatment records, if any, pertinent to his claims for service connection for bilateral shoulder and bilateral knee disabilities.  

3.  Request the Veteran's service treatment records (STRs) for the period of active duty from September 1981 to March 1982 from all potential sources, including the National Archives and Records Administration at 9700 Page Avenue, St. Louis, MO (or a more current address) and from the medical facility at Kessler Air Force Base during active duty and following active duty from 1981 to the present.  All attempts to obtain these STRs should be documented in the record.  

4.  After completion of the above directives, schedule the Veteran for a VA examination to be conducted by a physician skilled in the diagnosis and treatment of orthopaedic disabilities to address the etiology of the Veteran's bilateral shoulder and bilateral knee pain.  The claims file and electronic record must be made available to the examiner for review before the examination; the examiner must indicate that the records were reviewed.  In the examination report the examiner should discuss the relevant medical history.  This should include discussion of the Veteran's 1981 MVA and the injuries suffered as a result of that MVA.  

Based on the evaluation of the Veteran and the review of the medical history, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran has any current shoulder and/or knee disabilities that are due to the 1981 MVA or any other incident of service.  This includes whether the Veteran's current knee and/or shoulder disabilities had their onset during service and/or whether it is as likely as not that the Veteran's current arthritis, if any, is a progression of the Veteran's reports that his shoulder and knee pain began at the time of the October 1981 MVA.  

A complete rationale should be given for all opinions and conclusions expressed.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

